NONPRECEDENTIAL DISPOSITION 
                   To be cited only in accordance with Fed. R. App. P. 32.1 
 

                   United States Court of Appeals
                                      For the Seventh Circuit 
                                      Chicago, Illinois 60604 
                                                   
                                    Submitted February 6, 2019* 
                                     Decided February 11, 2019 
                                                   
                                               Before 
 
                          DANIEL A. MANION, Circuit Judge 
                           
                          ILANA DIAMOND ROVNER, Circuit Judge 
                           
                          MICHAEL B. BRENNAN, Circuit Judge 

No. 17‐3443 
 
UNITED STATES OF AMERICA,                                Appeal from the United States District 
      Plaintiff‐Appellee,                                Court for the Northern District 
                                                         of Illinois, Eastern Division. 
      v.                                                  
                                                         No. 15 CR 505 
ULRIC JONES,                                              
      Defendant‐Appellant.                               John Robert Blakey, 
                                                         Judge. 
                                                      

                                               O R D E R 

            Ulric Jones sought $840,000 in tax refunds in connection with three fraudulent 
tax returns he filed on behalf of the “Ulric Jones Trust.” The Internal Revenue Service 
processed one of the refunds and issued a $280,000 check to the trust before realizing 
that Jones’s requests were frivolous. A jury convicted Jones of presenting false claims to 
                                                 
            * After filing the appellant’s brief, Jones’s attorney was removed from the bar of this court. 

See Order, Davis v. Anderson, No. 17‐1732 (7th Cir. May 29, 2018). Jones expressly declined to proceed 
with another attorney, public defender or pro se. We accepted the brief submitted by Jones’s former 
attorney and agreed to decide the case without oral argument because the briefs and record 
adequately present the facts and legal arguments. FED. R. APP. P. 34(a)(2)(C). 
No. 17‐3443                                                                          Page  2 
 
the government, see 18 U.S.C. § 287, theft of government funds, see id. § 641, and mail 
fraud, see id. § 1341. On appeal, Jones primarily challenges the sufficiency of the 
evidence. Because Jones’s conviction is supported by sufficient evidence, including his 
own testimony, we affirm. 

        At Jones’s trial, the government submitted tax filings and introduced witness 
testimony showing that Jones made three false representations to the IRS, and as a 
result, the IRS mailed him a $280,000 check to which he was not entitled. In tax returns 
for his trust for 2008 and 2009, Jones attested that the trust had earned $840,000 in 
income and overpaid $280,000 in taxes. Kristi Morgan, an IRS employee, testified that 
she searched the trust’s tax ID number in the IRS database and saw that the trust had 
neither earned income nor paid any taxes. Jones and his wife, moreover, had not paid 
the trust’s taxes for the 2009 tax year. After the IRS flagged Jones’s 2008 tax return as 
facially meritless (and requested a correction), Jones submitted an amended filing that 
reflected the same information as his original return. As a result of Jones’s false 
statements, the IRS sent Jones a $280,000 check; at trial, the government showed that 
this check bore Jones’s endorsement and a deposit stamp. 

        Jones, for his part, testified that he created the “Ulric Jones Trust” and mailed tax 
filings requesting refunds for 2008 and 2009 based on his belief that the government 
owed him money because of his Moorish identity. Many self‐described “Moors” believe 
that they descend from the rightful owners of North America (i.e., that they are 
sovereign citizens) and that the United States government now owes them payment. 
See, e.g., United States v. Walton, 907 F.3d 548, 550–551 (7th Cir. 2018); Bey v. State, 
847 F.3d 559, 560–61 (7th Cir. 2017). Jones admitted at trial that he knew his trust had 
neither earned income nor paid taxes, but testified that he believed filing the returns 
was the proper avenue to access funds that the government had kept for him in a “bank 
in Atlanta” since his birth.   

       After the jury began its deliberations, the court received a question from one 
juror asking for specific details about the $280,000 check. The question inquired about 
the source of the funds that the IRS paid to Jones. The court sought input from both 
parties about how to respond, and then instructed the jury to rely on their “collective 
memories of the evidence at trial” about the facts of the case and “the court’s 
instructions” about the law.   

      The jury then found Jones guilty of three counts of presenting false claims to the 
government, see 18 U.S.C. § 287, one count of theft of government funds, see id. § 641, 
and one count of mail fraud, see id. § 1341. 
No. 17‐3443                                                                      Page  3 
 
       On appeal, Jones argues that the government failed to introduce evidence 
showing that he had the necessary mens rea to support his convictions. Because he 
believed he was entitled to the money he sought, Jones asserts, he could not have 
knowingly intended to defraud the IRS.   

        We agree with the government that the evidence presented at trial, viewed in the 
light most favorable to the government, shows that Jones had the mens rea to support 
his convictions. See United States v. Clarke, 801 F.3d 824, 827 (7th Cir. 2015). First, to 
convict Jones for making a false claim to the government, the government had to prove 
only that he made a false, fictitious, or fraudulent claim to the IRS that he knew was 
false, fictitious, or fraudulent. See 18 U.S.C. § 287; Clarke, 801 F.3d at 827. Here, the 
government pointed to Jones’s admissions that he falsely reported trust income to the 
IRS and knew that his returns were inaccurate. These admissions were corroborated by 
his tax returns and Morgan’s testimony.   

       Sufficient evidence also supported the conclusion that Jones knowingly 
converted money “of the United States” to his own use. 18 U.S.C. § 641. The 
government introduced evidence that Jones knew he was not entitled to the $280,000 he 
received. His fraudulent returns and Morgan’s testimony showed that the trust had 
neither earned income nor paid taxes in 2008 and 2009. The government, moreover, 
introduced the check with Jones’s signature and a deposit stamp to show that he 
deposited the funds in a bank account bearing the trust’s name. Depositing 
fraudulently‐obtained funds is sufficient to show a violation of § 641. See United States 
v. Wilson, 788 F.3d 1298, 1309 (11th Cir. 2015).   

       Last, on the mail fraud count, sufficient evidence supported the conclusion that 
Jones knowingly participated in a scheme with the intent to defraud, and “caused the 
mails to be used in furtherance” of the scheme. United States v. Useni, 516 F.3d 634, 648–
49 (7th Cir. 2008); see 18 U.S.C. § 1341. Jones admitted to mailing returns that he knew 
were false with the expectation that his statements would, in turn, lead the IRS to mail 
him a check to which he was not entitled. (In anticipation of receiving the check, he 
even obtained a P.O. box.) 

       Jones finally challenges the court’s answer to the jury’s question. But a court does 
not err in instructing the jury to refer to previous instructions as long as “the original 
jury charge clearly and correctly states the applicable law.” United States v. Durham, 
645 F.3d 883, 894 (7th Cir. 2011). Jones has not disputed the accuracy of the original jury 
instructions, and we see no error in the court’s response. Having sought input from 
both parties about how he should respond, the court directed the jury to rely on the 
No. 17‐3443                                                                        Page  4 
 
original jury instructions—instructions that tracked the Seventh Circuit Pattern Jury 
Instructions and to which Jones had not objected. 

      We have considered Jones’s remaining arguments but not one has merit. 

                                                                              AFFIRMED